OPINION
By MATTHEWS, J.
The sole assignment of error presented by this record is the refusal of the court to give, a special charge presented in writing, with the request that it be given before argument. It is practically conceded that the special 'charge contains correct statements of law applicable to the issues in this case. We find that it is a correct and applicable charge.
Upon presentation of this written instruction, it became the duty of the court to give it to the jury before argument. To have it so given was a substantial legal right of which the party could not be deprived. 39 O. Jur. 1024, et seq.
As this charge covered every issue in the case, failure to give it must be held to have affected the jury as to every issue. The two issue rule cannot be invoked, because no single issue upon which a verdict could have been rendered was submitted correctly.
We find no other error in the record.
For this reason, the judgment is reversed and the cause remanded for further proceedings according to law.
HAMILTON, PJ. & ROSS, J., concur.